Case 19-00730-5-JNC Doc 714 Filed 03/09/20 Entered 03/09/20 15:13:31 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
In re: )
)
CAH ACQUISITION COMPANY #1, LLC, ) Case No. 19-00730-5-JNC
d/b/a WASHINGTON COUNTY HOSPITAL _ )
) Chapter 11
Debtor. )
)

 

SUPPLEMENTAL AFFIDAVIT

I, Brian R. Anderson, do solemnly depose and declare as follows:

1, [ am an attorney duly licensed to practice law in the State of North Carolina. I am
admitted to practice before the U.S. Bankruptcy Courts and the U.S. District Courts for all the
districts in North Carolina, and the U.S. Court of Appeals for the Fourth Circuit.

2. On July 12, 2019, I executed an affidavit in support of a Motion to Employ myself
and Nexsen Pruet, PLLC, as local counsel to Suzanne Koenig as Patient Care Ombudsman.

3, At the time I executed said affidavit, I was a member of Nexsen Pruet, PLLC.

4. Effective February 3, 2020, I became a partner with Fox Rothschild LLP.

5. In accordance with 11 U.S.C. § 327(e), to the best of my knowledge, I do hold or
represent any interest adverse to the above-entitled estate and am “disinterested” as that term is
defined in section 101(14) of the Bankruptcy Code.

6, In this case, on March 21, 2019, Stephen W. Petersen and Jeffrey R. Whitley of
Fox Rothschild LLP entered an appearance as local counsel to First Capital Corporation.
Therefore, Fox Rothschild has a connection with both the Ombudsman and First Capital
Corporation. I have discussed this issue with the Ombudsman and Mathew A. Petersen, lead

counsel for First Capital Corporation. Both the Ombudsman and First Capital Corporation have

108097326.v1
Case 19-00730-5-JNC Doc 714 Filed 03/09/20 Entered 03/09/20 15:13:31 Page 2 of 2

consented to Fox Rothschild’s continued representation of the Ombudsman and First Capital
Corporation.
I declare under penalty of perjury that the foregoing is true and correct.

This the Fel day of March, 2020.

Lr. JV~

Brian R. Anderson
N.C. State Bar No. 37989

Sworn to and subscribed before me
this the 9 #4. day of March, 2020.

Pedrice K UL OLicwrs

Notary Public

odricta ST williams
Typed Name of Notary

My Commission Expires: bt | 2 20

 

108097326.vI
